Exhibit 10.40
EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT, dated as of May 7, 2014 (the “Agreement”), is entered
into by and between Higher One Holdings, Inc. (the “Company”) and Mark Volchek
(the “Employee”).
WHEREAS, the Employee has served the Company as Chief Executive Officer and
President of the Company and a member  of the Board of Directors of the Company
(the “Board”);
WHEREAS, the Company desires that the Employee continue to serve the Company on
a full-time and then a part-time basis and on the terms and conditions set forth
herein; and
WHEREAS, the Company and the Employee desire that, except for the Continuing
Agreements and the Equity Grant Agreements (as such terms are defined below in
Section 1(c)), any existing agreements related to the Employee’s employment with
the Company or any of its affiliates be superseded by this Agreement and be of
no further force or effect.
NOW, THEREFORE, in consideration of the promises and mutual covenants herein and
for other good and valuable consideration, the parties agree as follows:
1.
Employment, Duties and Agreements.

(a)
The Company hereby agreed to continue to employ the Employee full-time as a
member of the Board, effective April 16, 2014 through May 16, 2014 (the “Initial
Period”), and, thereafter, commencing on May 17, 2014, (the “Effective Date”),
the Company hereby agrees to continue to employ the Employee part-time as a
member of the Board and the Employee hereby agrees to continue to be so
employed, accepts such position and agrees to serve the Company in such capacity
during the employment period set forth in Section 3 hereof (the “Employment
Period”).  During the Initial Period and the Employment Period, the Employee
shall report to the Chief Executive Officer of the Company.  During the Initial
Period and the Employment Period, the Employee shall be subject to, and shall
act in accordance with, all reasonable instructions and directions, and all
applicable policies and rules, of the Company as may be in effect from time to
time.  The Company shall provide the Employee with copies of all applicable
policies and rules, including any and all modifications thereto that the Company
may implement during the Initial Period and the Employment Period.  During the
Initial Period, the Employee’s principal work location shall be at the Company’s
offices in New Haven, Connecticut and, during the Employment Period,  the
Employee’s principal work location shall be at his residence located in Ft.
Lauderdale, Florida or such other location as the Employee and the Company shall
mutually agree (hereinafter the “Principal Place of Business”); provided that
the Employee may be required to travel from time to time as necessary in order
to perform his duties and responsibilities hereunder.  The Company and the
Employee hereby agree that the Employee’s position as a member of the Board
and/or his duties and responsibilities in connection therewith shall not be
changed except pursuant to the terms of a written amendment to this Agreement in
accordance with the terms of this Agreement.

(b)
During the Employment Period, excluding any periods of vacation and sick leave
to which the Employee is entitled, the Employee agrees that he shall be
available to provide services to the Company and its subsidiaries as the Company
may request for at least twenty-five percent of a full-time basis, pursuant to
such specific scheduling as the Employee and the Company shall mutually agree. 
During the Employment Period, the Employee shall not be required to devote his
full business time to the performance of services to the Company.  The Company
hereby agrees that the Employee may serve, and the Company hereby authorizes the
Employee to serve, on the board of directors (or other governance body) of any
corporation, partnership, limited liability company, trust or joint venture, or
other entity, provided that in each case such service does not violate the terms
set forth in Section 7(b) below or any corporate governance policies of the
Company.  Notwithstanding the foregoing, the Employee may become employed by,
engage in business with, serve as an agent or consultant to, become a partner,
member, principal, stockholder or other owner of, or otherwise perform services
for another company, commencing on the Effective Date; provided, however, that
the Employee must comply with all other terms of this Agreement including, but
not limited to, Section 7 herein.

(c)
Notwithstanding anything to the contrary herein, except as otherwise provided in
this Section 1(c) and Section 10(b), this Agreement supersedes any existing
agreements related to the Employee’s employment with the Company or any of its
affiliates and such agreements shall be of no further force or effect.  The
parties hereto hereby agree that (i) the agreements set forth on Exhibit A
attached hereto (collectively, the “Continuing Agreements”) and (ii) the
agreements set forth on Exhibit B attached hereto (collectively, the “Equity
Grant Agreements”), all shall remain in full force and effect in accordance with
their terms and shall not be superseded by this Agreement.

2.
Compensation.

(a)
During the Initial Period, the base salary compensation for the Employee shall
remain the same as the compensation for the Employee in his current capacity as
Chief Executive Officer and President of the Company.

(b)
As compensation for the agreements made by the Employee herein and the
performance by the Employee of his obligations hereunder during the Employment
Period, the Company shall pay the Employee, pursuant to the Company’s normal and
customary payroll procedures, a base salary at the rate of $11,544.05 per month
(the “Base Salary”).

(c)
In addition to the Base Salary, as additional compensation for the Employee’s
services to the Company, during the Initial Period and the Employment Period,
the Executive shall be eligible to receive a performance bonus commensurate with
any other performance-based bonus(es) paid to other senior management employees
of the Company for the year during the Initial and Employment Period, the
specific terms and conditions of which shall be determined by the Board in its
discretion.

(d)
During the Initial Period and the Employment Period, the Employee shall continue
to be eligible to participate in the equity or equity-based incentive plans of
the Company as may be established by the Board from time to time, subject to the
terms and conditions thereof, and any equity awards granted to the Employee
prior to the date hereof, including, without limitation, the Equity Grant
Agreements, shall continue to vest in accordance with their terms. 
Notwithstanding any other provision contained in this Agreement or in any Equity
Grant Agreement, with respect to each Equity Grant Agreement entered into
between the Employee and Higher One, Inc., a Delaware corporation and affiliate
of the Company (“HOI”) (each such Equity Grant Agreement is sometimes referred
to herein as an “HOI Equity Grant Agreement”), (i) the Employee shall be deemed
to be and/or continue to be an employee of HOI for purposes of such HOI Equity
Grant Agreement, and (ii) all shares and/or other equity subject to vesting
thereunder shall continue to vest pursuant to and in accordance with the terms
of such HOI Equity Grant Agreement as though the Employee is and/or continues to
be an employee of HOI.  By executing below, HOI hereby agrees to be bound by and
subject to all the terms contained in this Section 2(d), and the Company shall
cause HOI to comply with all the terms of this Section 2(d) at all times during
the Employment Period.

(e)
During the Initial Period and the Employment Period, the Employee and his
eligible dependents shall be entitled to participate in all employee benefit
plans, programs and policies of the Company in accordance with the terms in
effect from time to time in each case to the extent permitted by the plans,
programs and policies of the Company.  During the Employment Period, the
Company, at its own expense, shall maintain directors’ and officers’ liability
insurance providing coverage to the Employee in a manner consistent with past
practice.

(f)
After the Employment Period, to the extent the Employee remains on the Board,
the Employee shall be eligible for non-employee director compensation of the
Company in accordance with the Company’s compensation policies for other
non-employee directors.

(g)
The Company shall reimburse the Employee for all reasonable business expenses in
accordance with the Company’s policies and procedures as may be in effect from
time to time.

(h)
As of the Effective Date, the parties hereto acknowledge and agree that the
Employee is eligible to elect COBRA continuation coverage for any group health,
dental and/or vision plans in which the Employee participated immediately prior
to the Effective Date.  The Company shall provide to the Executive all forms
necessary to elect such COBRA coverage and, during all periods in which the
Employee is eligible for such COBRA coverage, shall provide its reasonable
cooperation to the Employee in connection therewith, all in accordance with
applicable law.

3.
Employment Period.

The Employment Period shall be effective as of the Effective Date and shall
continue unless either party provides the other party with thirty (30) days’
prior notice of such first party’s intent to terminate this Agreement and the
Employee’s employment with the Company hereunder; provided, however, the
Employment Period shall terminate on December 31, 2014, unless the parties
otherwise agree in writing.  Notwithstanding the foregoing, the Employee’s
employment hereunder may also be terminated during the Employment Period upon
the earliest to occur of the following events (at which time the Employment
Period shall be terminated):
(a)
Death.  The Employee’s employment hereunder shall terminate upon his death.  For
the avoidance of doubt, the Employee’s heirs, successors, and legal
representatives shall be entitled to all benefits that survive the termination
of the Employee’s employment with the Company hereunder in accordance with the
terms of any Company plans, programs and policies as may be in effect from time
to time.

(b)
Disability.  The Company shall be entitled to terminate the Employee’s
employment hereunder for “Disability” upon written notice to the Employee (or
the Employee’s legal representative) if, as a result of the Employee’s
incapacity due to physical or mental illness or injury, the Employee has been
unable, due to physical or mental illness or incapacity, to perform the
essential duties of his employment with reasonable accommodation for a
continuous period of ninety (90) days or an aggregate of one hundred eighty
(180) days in any continuous twelve (12) month period.

(c)
Cause.  The Company may terminate the Employee’s employment hereunder for Cause
(as defined below).  For purposes of this Agreement, the term “Cause” shall mean
(i) the Employee’s material breach of any of the Employee’s obligations under
any written agreement with the Company or any of its affiliates, (ii) the
Employee’s material violation of any of the Company’s policies, procedures,
rules and regulations applicable to employees generally or to senior management
employees of the Company, in each case, as they may be amended from time to time
in the Company’s sole discretion, (iii) the Employee’s failure to substantially
perform his duties to the Company or its affiliates (other than as a result of
physical or mental illness or injury), (iv) the Employee’s willful misconduct or
gross negligence that has caused or is reasonably expected to result in material
injury to the business, reputation or prospects of the Company or any of its
affiliates, (v) the Employee’s fraud or misappropriation of funds, (vi) the
Employee’s commission of a felony or other serious crime involving moral
turpitude.

(d)
Without Cause.  The Company may terminate the Employee’s employment hereunder
during the Employment Period without Cause; provided, that the Company provides
the Employee written notice in accordance with the terms of this Agreement of
the Company’s intent to terminate the Employee’s employment at least thirty (30)
days in advance of the Date of Termination (as defined in Section 4 below).

(e)
Voluntarily.  The Employee may voluntarily terminate his employment hereunder,
provided that the Employee provides the Company with notice of his intent to
terminate his employment at least thirty (30) days in advance of the Date of
Termination (as defined in Section 4 below).

4.
Termination Procedure.

(a)
Notice of Termination.  Any termination of the Employee’s employment by the
Company or by the Employee during the Employment Period (other than a
termination on account of the death of Employee) shall be communicated by
written “Notice of Termination” to the other party hereto in accordance with
Section 10(a).

(b)
Date of Termination.  “Date of Termination” shall mean (i) if the Employee’s
employment is terminated by his death, the date of his death, (ii) if the
Employee’s employment is terminated pursuant to Section 3(b), on the date the
Employee receives Notice of Termination from the Company, (iii) if the Employee
voluntarily terminates his employment, the date specified in the notice given
pursuant to Section 3(e), which shall not be less than thirty (30) days after
the Notice of Termination, and (iv) if the Employee’s employment is terminated
for any other reason, the date on which a Notice of Termination is given or any
later date (within thirty (30) days, or any alternative time period agreed upon
by the parties, after the giving of such notice) set forth in such Notice of
Termination; provided, that, the Company may terminate the Employee’s employment
at any time for Cause upon ten (10) days prior written notice given to the
Employee in accordance with the terms of this Agreement.

5.
Termination Payments.

If the Employee’s employment hereunder is terminated during the Employment
Period for any reason, the Company shall pay to the Employee, or the Employee’s
estate, as the case may be, (i) any Base Salary earned but not yet paid as of
the Date of Termination and (ii) any documented accrued and unreimbursed
business expenses in accordance with the Company’s policies, in each case
payable in a lump sum within thirty (30) days following the Date of Termination,
and the Company shall have no additional obligations under this Agreement.
6.
Non-Solicitation.

During the Employment Period and for twelve (12) months thereafter, the Employee
hereby agrees not to, directly or indirectly, solicit or assist any other Person
(as defined below) in soliciting any employee of the Company or any of its
affiliates or anyone who was employed by the Company during the six (6) month
period preceding such solicitation except for any former employee of the Company
or its affiliates or other person previously employed by the Company or its
affiliates that was terminated by the Company or its affiliates without Cause to
perform services for any entity (other than the Company or its affiliates) or
attempt to induce any such person to leave the employ of the Company or its
affiliates,.
7.
Confidentiality; Non-Compete; Non-Disclosure; Non-Disparagement.

(a)
The Employee hereby agrees that, during the Initial Period, the Employment
Period and thereafter, he will hold in strict confidence any proprietary or
Confidential Information (as defined below) related to the Company and its
affiliates.  For purposes of this Agreement, the term “Confidential Information”
shall mean all information of the Company or any of its affiliates (in whatever
form) which is not generally known to the public, including without limitation
any inventions, processes, methods of distribution, customer lists or customers’
or trade secrets.  Confidential Information shall not include information that
(i) is or becomes generally available to the public other than as a result of
disclosure directly or indirectly by the Employee in violation of the terms of
this Agreement, (ii) was within the possession of the Employee prior to it being
furnished to the Employee by or on behalf of the Company, or becomes available
to the Employee on a non-confidential basis from a source other than the
Company, provided that to the Employee’s knowledge, such source was not
prohibited from disclosing such information to the Employee by a legal,
contractual or fiduciary obligation to the Company with respect to such
information, or (iii) was developed by the Employee independently of and without
reference to the Confidential Information.

(b)
The Employee and the Company agree that the Company would likely suffer
significant harm from the Employee’s competing with the Company during the
Initial Period, the Employment Period and for some period of time thereafter. 
Accordingly, subject to the terms set forth below in this Section 7(b), the
Employee agrees that he will not, during the Employment Period and for a period
of twelve (12) months following the termination of the Employment Period for any
reason, directly or indirectly, become employed by, engage in business with,
serve as an agent or consultant to, become a partner, member, principal,
stockholder or other owner (other than a holder of less than 1% of the
outstanding voting shares of any publicly held company) of, or otherwise perform
services relating to, the Business (as defined below) for any Person that is
engaged in, or otherwise competes with the Business, anywhere in the United
States or Canada (i) where the Company or its subsidiaries engage in the
Business or (ii) where the Company or its subsidiaries’ customers are located
(whether or not for compensation).  For purposes of Sections 6 and 7, the term
“Person” shall mean any individual, partnership, corporation, limited liability
company, unincorporated organization, trust or joint venture, or a governmental
agency or political subdivision thereof.  For purposes of Sections 7 and 8, the
“Business” shall mean the Company’s current and planned offering and provision
of products and services to its higher education institution clients and
customers.  The foregoing provisions shall not prohibit or restrict, and shall
not be deemed to prohibit or restrict, the Employee from serving on the board of
directors (or other similar governance body) of any Person, provided that such
service does not otherwise violate the terms of this Section 7(b).

(c)
The Employee hereby agrees that upon the termination of the Employment Period,
he shall not take, without the prior written consent of the Company, any
Confidential Information, including without limitation any business plans,
contact lists, strategic plans or reports or other document (in whatever form)
of the Company or its affiliates, relating to its or their methods of
distribution, or any description of any formulas or processes constituting
Confidential Information and will return any such information (in whatever form)
then in his possession.

(d)
The Employee hereby agrees, during the Initial Period, the Employment Period and
thereafter, not to defame or disparage the Company, its affiliates and their
officers, directors, members or executives, and the Company hereby agrees,
during the Employment Period and thereafter, to prevent its officers and
directors from defaming or disparaging the Employee; provided that any statement
that is (i) true and (ii) in the written opinion of the Company’s legal counsel
required to be made, and is so made by the Company or its officers or directors
in any report or other document filed by the Company with the Securities and
Exchange Commission or other regulatory authority shall not be considered
defamatory or disparaging of the Employee under this Section 7(d).  The Employee
hereby agrees to cooperate with the Company in refuting any defamatory or
disparaging remarks by any third party made in respect of the Company or its
affiliates or their directors, members, officers or executives.

8.
Injunctive Relief.

(a)
It is impossible to measure in money the damages that will accrue to the Company
in the event that the Employee breaches any of the restrictive covenants
provided in Sections 6 and 7 hereof.  In the event that the Employee breaches
any such restrictive covenant, the Company shall be entitled to an injunction
restraining the Employee from violating such restrictive covenant (without
posting any bond).  If the Company shall institute any action or proceeding to
enforce any such restrictive covenant, the Employee hereby waives the claim or
defense that the Company has an adequate remedy at law and agrees not to assert
in any such action or proceeding the claim or defense that the Company has an
adequate remedy at law.  The foregoing shall not prejudice the Company’s right
to require the Employee to account for and pay over to the Company, and the
Employee hereby agrees to account for and pay over, the compensation, profits,
monies, accruals or other benefits derived or received by the Employee as a
result of any transaction constituting a breach of any of the restrictive
covenants provided in Sections 7 and 8 hereof.

(b)
It is impossible to measure in money the damages that will accrue to the
Employee in the event that the Company breaches any of the covenants provided in
Section 7(d) hereof.  In the event that the Company breaches any such covenant,
the Employee shall be entitled to an injunction restraining the Company from
violating such restrictive covenant (without posting any bond).  If the Employee
shall institute any action or proceeding to enforce any such covenant, the
Company hereby waives the claim or defense that the Employee has an adequate
remedy at law and agrees not to assert in any such action or proceeding the
claim or defense that the Employee has an adequate remedy at law.

9.
Representations.

Each party hereto hereby represents to the other party hereto that such party
has the authority to enter into this Agreement, and each party hereby represents
to the other party that the execution of, and performance of duties under, this
Agreement shall not constitute a breach of or otherwise violate any other
agreement to which the Company or the Employee (as the case may be) is a party.
10.
Miscellaneous.

(a)
Any notice or other communication required or permitted under this Agreement
shall be effective only if it is in writing and shall be deemed to be given when
delivered personally or four days after it is mailed by registered or certified
mail, postage prepaid, return receipt requested or one day after it is sent by a
reputable overnight courier service and, in each case, addressed as follows (or
if it is sent through any other method agreed upon by the parties):

If to the Company:


Thomas Kavanaugh
Vice President and General Counsel
Higher One Holdings, Inc.
115 Munson Street
New Haven, CT 06511


With a copy to:


Mary E. Alcock
Cleary Gottlieb Steen & Hamilton LLP
One Liberty Plaza
New York, NY 10006


If to the Employee:


101 S. Ft Lauderdale Beach Blvd.
Fort Lauderdale, FL 33316
; or to such other address as any party hereto may designate by notice to the
others.
(b)
This Agreement shall constitute the entire agreement between the parties hereto
with respect to the matters set forth hereunder, and, except for the Continuing
Agreements and the Equity Grant Agreements, each of which shall remain in full
force and effect, supersedes and is in full substitution for any and all prior
understandings or agreements with respect to such matters.

(c)
This Agreement may be amended only by an instrument in writing signed by both
parties hereto, and any provision hereof may be waived only by an instrument in
writing signed by the party or parties against whom or which enforcement of such
waiver is sought.  The failure of any party hereto at any time to require the
performance by any other party hereto of any provision hereof shall in no way
affect the full right to require such performance at any time thereafter, nor
shall the waiver by any party hereto of a breach of any provision hereof be
taken or held to be a waiver of any succeeding breach of such provision or a
waiver of the provision itself or a waiver of any other provision of this
Agreement.

(d)
The parties hereto acknowledge and agree that each party has reviewed and
negotiated the terms and provisions of this Agreement and has had the
opportunity to contribute to its revision.  Accordingly, the rule of
construction to the effect that ambiguities are resolved against the drafting
party shall not be employed in the interpretation of this Agreement.  Rather,
the terms of this Agreement shall be construed fairly as to both parties hereto
and not in favor or against either party.

(e)
This Agreement is binding on and is for the benefit of the parties hereto and
their respective successors, permitted assigns, heirs, executors, administrators
and other legal representatives.  Neither this Agreement nor any right or
obligation hereunder may be assigned by the Employee.  The Company shall not
assign this Agreement or any of its rights or obligations hereunder except in
connection with a Change in Control Transaction (as defined below).

(f)
The Company shall require any successor thereto (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company, including, without limitation, pursuant
to any sale of a majority of the outstanding voting securities in the Company
(each of the foregoing transactions is referred to herein as a “Change in
Control Transaction”), to assume, or cause to be honored, this Agreement in the
same manner and to the same extent that the Company would have been required to
perform it if no such succession had taken place.  As used in the Agreement,
“the Company” shall mean both the Company as defined above, any purchaser and/or
surviving party in a merger, consolidation, or otherwise, and/or any other
successor that assumes this Agreement, by operation of law or otherwise.

(g)
Any provision of this Agreement (or portion thereof) that is deemed invalid,
illegal or unenforceable in any jurisdiction shall, as to that jurisdiction and
subject to this Section, be ineffective to the extent of such invalidity,
illegality or unenforceability, without affecting in any way the remaining
provisions thereof in such jurisdiction or rendering that or any other
provisions of this Agreement invalid, illegal, or unenforceable in any other
jurisdiction.  If any covenant is deemed invalid, illegal or unenforceable
because its scope is considered excessive, such covenant shall be modified so
that the scope of the covenant is reduced only to the minimum extent necessary
to render the modified covenant valid, legal and enforceable.  No waiver of any
provision or violation of this Agreement by the Company shall be implied by the
Company’s forbearance or failure to take action.

(h)
The intent of the parties is that payments and benefits under this Agreement
comply with Section 409A of the Code and the regulations and guidance
promulgated thereunder (except to the extent exempt as short-term deferrals or
otherwise) and, accordingly, to the maximum extent permitted, this Agreement
shall be interpreted to be in compliance therewith.  A termination of employment
shall not be deemed to have occurred for purposes of any provision of this
Agreement providing for the payment of any amounts or benefits subject to
Section 409A of the Code upon or following a termination of employment unless
such termination is also a “separation from service” within the meaning of
Section 409A of the Code and, for purposes of any such provision of this
Agreement, references to a “termination,” “termination of employment,”
“termination of the Employment Period” or like terms shall mean “separation from
service.”  The determination of whether and when a separation from service has
occurred shall be made in a manner consistent with, and based on the
presumptions set forth in, U.S. Treasury Regulation Section 1.409A-1(h) or any
successor provision thereto.  It is intended that each installment, if any, of
the payments and benefits provided hereunder shall be treated as a separate
“payment” for purposes of Section 409A of the Code.  Neither the Company nor the
Employee shall have the right to accelerate or defer the delivery of any such
payments or benefits except to the extent specifically permitted or required by
Section 409A of the Code; and if, as of the date of the “separation from
service,” the Employee is a “specified employee” (within the meaning of that
term under Section 409A(a)(2)(B) of the Code, or any successor provision
thereto), then with regard to any payment or the provision of any benefit that
is subject to this section (whether under this Agreement, or pursuant to any
other agreement with or plan, program, payroll practice of the Company) and is
due upon or as a result of the Employee’s separation from service, such payment
or benefit shall not be made or provided, to the extent making or providing such
payment or benefit would result in additional taxes or interest under Section
409A of the Code, until the date which is the earlier of (i) the expiration of
the six (6)-month period measured from the date of such “separation from
service,” and (ii) the date of the Employee’s death (the “Delay Period”) and
this Agreement and each such agreement, plan, program, or payroll practice shall
hereby be deemed amended accordingly.  Upon the expiration of the Delay Period,
all payments and benefits delayed pursuant to this Section 10(h) (whether they
would have otherwise been payable in a single sum or in installments in the
absence of such delay) shall be paid or reimbursed to the Employee in a lump
sum, and any remaining payments and benefits due under this Agreement shall be
paid or provided in accordance with the normal payment dates specified for them
herein.  All reimbursements and in-kind benefits provided under this Agreement
or otherwise to the Employee shall be made or provided in accordance with the
requirements of Section 409A of the Code to the extent that such reimbursements
or in-kind benefits are subject to Section 409A of the Code.  All expenses or
other reimbursements paid pursuant herewith and therewith that are taxable
income to Employee shall in no event be paid later than the end of the calendar
year next following the calendar year in which Employee incurs such expense or
pays such related tax.  With regard to any provision herein that provides for
reimbursement of costs and expenses or in-kind benefits, except as permitted by
Section 409A of the Code, the right to reimbursement or in-kind benefits shall
not be subject to liquidation or exchange for another benefit, the amount of
expenses eligible for reimbursement, or in-kind benefits provided, during any
taxable year shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other taxable year, provided that, the
foregoing clause shall not be violated with regard to expenses reimbursed under
any arrangement covered by Section 105(b) of the Code solely because such
expenses are subject to a limit related to the period the arrangement is in
effect and such payments shall be made on or before the last day of Employee’s
taxable year following the taxable year in which the expense occurred.

(i)
This Agreement shall be governed by and construed in accordance with the laws of
the State of Connecticut without reference to its principles of conflicts of
law.  The parties hereto agree that any action, suit or proceeding brought by
either party hereto to interpret or enforce any provision of this Agreement
shall be brought in, and each party hereto hereby irrevocably submits to the
exclusive jurisdiction and venue of, any federal court sitting in the State of
Connecticut.  Each of the parties hereto hereby waives any objection to venue in
any such court and any objection to an action or proceeding in such court on the
basis of forum non conveniens.

(j)
This Agreement may be executed in several counterparts, each of which shall be
deemed an original, but all of which shall constitute one and the same
instrument.  A facsimile or email (i.e., portable document format) of a
signature shall be deemed to be and have the effect of an original signature.

(k)
The headings in this Agreement are inserted for convenience of reference only
and shall not be a part of or control or affect the meaning of any provision
hereof.

(l)
Each of the parties hereto agrees to take such further actions as may be
reasonably required to carry out the provisions and give effect to the
transactions contemplated by this Agreement, including, without limitation,
amending Exhibit B from time to time as necessary to incorporate any
subsequently identified agreement that (i) grants the Employee any equity in the
Company and/or HOI (or grants the Employee any right or option to acquire equity
therein) and (ii) has been previously entered into between the Employee, on the
one hand, and the Company and/or HOI, on the other hand.

*  *  *  *  *  *

--------------------------------------------------------------------------------




[SIGNATURE PAGE TO EMPLOYMENT AGREEMENT
BETWEEN HIGHER ONE HOLDINGS, INC. AND MARK VOLCHEK]


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.




HIGHER ONE HOLDINGS, INC.






/s/ Marc Sheinbaum                                                         
Name: Marc Sheinbaum
Title: CEO










/s/ Mark Volchek                                                             
Mark Volchek








Acknowledged, agreed, and accepted with respect to Section 2(d):




HIGHER ONE, INC.






/s/ Marc
Sheinbaum                                                                  
Name:  Marc Sheinbaum
Title: CEO







--------------------------------------------------------------------------------

EXHIBIT A


Continuing Agreements


1.
Indemnification Agreement dated as of May 21, 2009 by and between Higher One
Holdings, Inc. and Mark Volchek

1.


--------------------------------------------------------------------------------

EXHIBIT B


Equity Grant Agreements


1.
Incentive Stock Option Agreement dated January 23, 2007 between Higher One Inc.
and Mark Volchek in respect of 25,000 shares of Common Stock in Higher One, Inc.

2.
Incentive Stock Option Agreement dated December 7, 2007 between Higher One Inc.
and Mark Volchek in respect of 25,000 shares of Common Stock in Higher One, Inc.

3.
Non-Qualified Stock Option Agreement dated September 25, 2008 between Higher
One, Inc. and Mark Volchek in respect of 125,000 shares of Common Stock in
Higher One, Inc.

4.
Non Qualified Stock Option Grant Agreement dated as of February 18, 2011 between
Higher One Holdings, Inc. and Mark Volchek in respect of 26,173 shares of Common
Stock in Higher One Holdings, Inc.

5.
Incentive Stock Option Grant Agreement dated as of February 18, 2011 between
Higher One Holdings, Inc. and Mark Volchek in respect of 23,827 shares of Common
Stock in Higher One Holdings, Inc.

6.
Stock Option Agreement dated as of February 10, 2012 between Higher One
Holdings, Inc. and Mark Volchek in respect of 5,842 shares of Common Stock in
Higher One Holdings, Inc.

7.
Non Qualified Stock Option Grant Agreement dated as of February 10, 2012 between
Higher One Holdings, Inc. and Mark Volchek in respect of 32,158 shares of Common
Stock in Higher One Holdings, Inc.

8.
Non-Qualified Performance Stock Option Grant Agreement dated as of February 15,
2013 between Higher One Holdings, Inc. and Mark Volchek in respect of up to
525,000 shares of Common Stock in Higher One Holdings, Inc.